DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 13-14, 17-21, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Publication No. 2019/0295617) in view of Ajan (US Publication No. 2006/0177701).
	Regarding claims 1 and 23, Wang discloses a device, comprising: a multi-layered structure Fig 1, said multi layered structure comprising: a first layer Fig 1, 14 that includes a first magnetic Heusler compound ¶0041: a second layer Fig 1, 16 that is non-magnetic at room temperature ¶0042,  a third layer Fig 1, 18 including a second magnetic Heusler compound ¶0044; a tunnel barrier overlying the multilayered structure ¶0047. Wang discloses all the limitations except the type of nonmagnetic layer. 
Whereas Ajan discloses a nonmagnetic layer comprising RuAl ¶0068. Wang and Ajan are analogous art because they are directed to magnetic multi layered structures and one of ordinary skill in the art would have had a reasonable expectation of success to modify Wang because they are from the same field of endeavor.
Therefore it would have been obvious to one having ordinary skill of the art before the
effective filing date of the claimed invention to modify the non-magnetic layer and incorporate the type of non-magnetic material used by Ajan as an alternative material known in the art and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960). Although Ajan discloses having a RuAI nonmagnetic layer, Ranjan is silent on the composition. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 234 (1955). It has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F. 2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F .2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F .2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F .2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 2, Wang discloses wherein the third layer overlays the second layer, and wherein the second layer overlays the first layer Fig 1.
	Regarding claim 3, Wang discloses wherein the third layer is in contact with the second layer, and wherein the second layer is in contact with the first layer Fig 1.
Regarding claim 4, Wang and Ajan discloses all the limitations but silent on the range. It would have been obvious to one having ordinary skill in the art before the elective filing date of the claimed invention to modify the range, since ii has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955). It has been held that mere dimensional limitations are prima facie obvious
absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F. 2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F .2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F .2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F .2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 5, Wang discloses wherein the magnetic moments of the first and third layers are substantially perpendicular to the interfaces between (i) the second layer and (ii) the first and third layers, respectively Fig 4-8A.
Regarding claim 6, Wang discloses wherein the first and third layers each have a thickness of less than 5nm ¶0041, 0044.
Regarding claim 7, Wang discloses wherein the first and third layers each have a thickness of less than 3 nm ¶0041, 0044.
Regarding claim 8, Wang discloses, wherein the second layer has a thickness in the range of 6 to 10 A ¶0042.
Regarding claim 9, Wang discloses wherein the magnetic moments the first and third layers are substantially anti-parallel to each other ¶0081.

Regarding claim 11, Wang discloses wherein the first and/or the second magnetic Heusler compound is a temary Heusier compound ¶0041.
Regarding claim 13, Wang discloses wherein the magnetic moments of the first and third layers are substantially parallel to the interfaces between (i) the second layer and (ii) the first and third layers, respectively Fig 4-8A.
Regarding claim 14, Wang discloses wherein the magnetic moments of the first and third layers are substantially anti-parallel to each other, and wherein the second layer has a thickness in the range of 6 to 10 A ¶0041, 0044, 0087.
Regarding claim 17, Wang discloses comprising a substrate underlying the multi- layered structure Fig 8A.
Regarding claim 18, Wang discloses comprising a tunnel barrier Fig 4, 62 overlying the multi-layered structure, thereby permitting current to pass through both the tunnel barrier and the multi layered structure Fig 4 ¶0058.
Regarding claim 19, Wang discloses wherein the tunnel barrier is MgO ¶0058.
Regarding claim 20, Wang discloses comprising an additional magnetic layer in contact with the tunnel barrier Fig 4.
Regarding claim 21, Wang discloses a method, comprising: using the device of Claim 19 as a memory element Fig 1-8A.
Regarding claim 24, Wang discloses an additional magnetic layer Fig 4, 624 in contact with the tunnel barrier, wherein the additional magnetic layer has a switchable magnetic moment Fig 1-8A.
Regarding claim 25, Wang discloses, comprising a capping layer in contact with the additional magnetic layer Fig 1-4.
Claims 10, 12, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Publication No. 2019/0295617} in view of Ajan (US Publication No. 2006/0177701) and in further view of Inokuchi et al (US Publication No. 201 4/9301138).
Regarding claims 10 and 12, Wang and Ajan disclose all the imitations but silent on the type of Huesier compound. Whereas Inokuchi discloses wherein the magnetic Heusier compounds are independently selected from the group consisting of Mn3.1-xGe, Mn3.1-xSn, and Mn3.1-xSb, with x being in the range from 0 to 1.1 In the case of Mn3.1-xSb, and with x being in the range from 0 to 0.6 for Mn3.1-xGe and Mn3.1-xSn and wherein the ternary Heusler compound is Mn3.1-xCo1.1-ySn, where x<=1.2 and y<=1.0 ¶0051. Therefore it would have been obvious to one having ordinary skill of the art before the effective filling date of the claimed invention lo modify the Heusier compounds and incorporate the Heusler compound material used by Inckuchi as an alternative material and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416 (1960).
Regarding claim 22, Inokuchi discloses an element of a racetrack memory device ¶0071.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 3 and 24 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 24  of prior U.S. Patent No. 10, 957,848 respectively. This is a statutory double patenting rejection.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 24 of U.S. Patent No. 10, 957,848. Although the claims at issue are not identical, they are not patentably distinct from each other because the currently recited broader claims are fully covered by the already patent claims.
Claims 2-22, 24-25 are also rejected as being dependent on claims 1 and 23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811